DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remark filed 7/16/21 are acknowledged. Claims 1, 6, 21, 60, and 62 have been amended. Claims 71-75 have been added. Claims 2-4, 7-10, 12, 14, 20, 23-29, 33-41, 45-53, 55-59, 61, and 63-70 have been canceled. Claims 1, 5, 6, 11, 13, 15-19, 21, 22, 30-32, 42-44, 54, 60, 62, and 71-75 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1, 3, 5,6, 11, 12, 15-19, 21, 22, 30-33, 39, 42-44, 54, 60, and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action.
The rejection of claims 1, 3, 5, 6, 11,12, 15-19, 21, 22, 30-33, 39, 42-44, 54, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 9 of the previous Office action. 
The rejection of claims 3 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10 page 10 of the previous Office action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Stromatt et al. (WO 2015/116729 A2, published August 6, 2015). Stromatt et al. teach the use of anti-CD37 antibody otlertuzumab in combination with an anti-CD20 antibody and a BCR .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5, 6, 11, 13, 15-19, 21, 22, 30-32, 42-44, 54, 60, 62, and 71-75 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646   


/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646